Citation Nr: 9926632	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-00 253 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for emphysema secondary 
to post-traumatic stress disorder.  

2.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder. 

3.  Entitlement to a total evaluation based upon individual 
unemployability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from May 1967 to June 1968.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 1995 and August 1997 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky. 

The veteran filed a claim for service connection for heart 
disease, which was denied by the RO in an August 1998 rating 
decision.  The claims file does not reflect that the veteran 
has submitted a notice of disagreement with respect to that 
denial, and that issue is not before the Board for review.  


FINDING OF FACT

Emphysema is unrelated to post-traumatic stress disorder.  


CONCLUSION OF LAW

Emphysema was not incurred in or aggravated in service and is 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for service connection of emphysema is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to his claim.  The 
Board is also satisfied that all the facts relevant to this 
claim have been properly and sufficiently developed.  

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A disease which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Also, when aggravation of a 
veteran's non-service connected condition is proximately due 
to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Evidence associated with the claims file documents a history 
that includes emphysema.  There is no medical evidence in the 
claims file that this disease had its onset in service, and 
the veteran does not maintain as such.  Instead, he maintains 
that lung disease is attributable to post-traumatic stress 
disorder.  The veteran's contentions are supported by a 
November 1997 opinion from a private physician who opined 
therein that the veteran's psychiatric condition 
"contributed to [his] smoking history of perhaps 50 pack 
years and that the harmful effects of both stress and 
cigarettes adversely affected [his] coronary and pulmonary 
disease."

The claims file contains no other medical opinions linking 
pulmonary disease in the veteran to service.  Although the 
veteran has submitted literature discussing the relationship 
between post-traumatic stress disorder and physical health, 
this evidence does not specifically link the veteran's post-
traumatic disorder to any other disability. 

The claims file also contains a February 1998 VA examination 
report that reflects a conclusion by the examiner that it is 
unlikely that the veteran's emphysema is related to post-
traumatic stress disorder.  Although neither the November 
1997 opinions or the February 1998 opinion reflect a clear 
rationale for the opinion provided, the February 1998 report, 
which contains extensive clinical findings, reflects a 
benefit of a review of the evidence contained in the claims 
file.  The articles submitted by the veteran, which do not 
speak in more than general terms concerning the possibility 
of a relationship in some cases between post-traumatic stress 
disorder and physical health, add little weight if any to the 
November 1997 opinion that the veteran's pulmonary disease is 
related to his post-traumatic stress disorder.  See Wallin v. 
West, 11 Vet. App. 509, 513 (1998); Sacks v. West, 11 Vet. 
App. 314, 317 (1998).  Under the circumstances, the Board 
finds the February 1998 opinion more probative than the 
November 1997 opinion.  Therefore, the preponderance of the 
evidence indicates that the veteran's pulmonary disease is 
unrelated to the veteran's post-traumatic stress disorder.  

ORDER

Service connection for emphysema is denied.  


REMAND

The veteran seeks an increased evaluation for post-traumatic 
stress disorder and a total evaluation based upon individual 
unemployability.  The claims file contains the report of a 
June 1997 VA psychiatric examination scheduled to ascertain 
the severity of the veteran's post-traumatic stress disorder.  
That examiner concluded that post-traumatic stress disorder 
was not present and assigned a Global Assessment of 
Functioning (GAF) evaluation based upon what he characterized 
as the effect of the veteran's personality pathology.  
However, that examiner admittedly did not have access to the 
claims file.  

That examiner made reference to an earlier May 1995 
examination he conducted in connection with which he also 
determined that post-traumatic stress disorder was not 
present.  At that time, the examiner provided an Axis I 
diagnosis of mild situational anxiety.  It is unclear whether 
the examiner had access to the claims file at the time of the 
earlier examination.  Moreover, subsequent to the May 1995 
examination additional evidence has been received which may 
not have been considered by the VA examiner, inasmuch as he 
did not have the claims file at the time of the latter 
examination.  

VA outpatient treatment records, for instance, reflect a 
diagnosis of anxiety disorder and post-traumatic stress 
disorder in July 1975.  Two different private physicians, one 
in August 1995 and one in October 1995 have diagnosed post-
traumatic stress disorder.  A December 1996 examination, 
moreover, reflects an opinion that apparently concurs with 
the prior diagnoses of post-traumatic stress disorder.  In 
addition, the October 1995, report which documents an Axis I 
diagnosis of post-traumatic stress disorder, reflects a GAF 
evaluation of 20, and an August 1995 report which suggests 
that post-traumatic stress disorder should be ruled out 
reflects a GAF evaluation of 50.  The July 1997 examination, 
which does not reflect consideration of this evidence, 
therefore, is inadequate.  Moreover, the disparity between 
the various assessments of the veteran's impairment and the 
varying diagnoses raises some question as to the level of 
disability that the veteran actually suffers and the degree 
to which any disability can be attributed to post-traumatic 
stress disorder.  

Although the veteran underwent a VA examination in December 
1996, that examination, which reflects a conclusion that the 
veteran suffers from post-traumatic stress disorder, in 
addition to possible bipolar disorder does not provide 
sufficient findings to make an intelligent assessment of the 
veteran's level of impairment.  The examination report 
reflects that the veteran was depressed, that he denied 
suicidal or homicidal ideation, and that he reported 
experiencing hallucinations.  However, the examiner's report 
does not provide insight into the level of social or 
industrial impairment that the veteran experiences, including 
findings concerning the veteran's level of social isolation, 
if any; does not contain a characterization of the severity 
of the veteran's disability; and does not contain a GAF 
evaluation.  

Under the circumstances, an examination by a VA examiner who 
has reviewed the claims file for the purpose of assessing the 
severity of the veteran's post-traumatic stress disorder 
would be of relevance in this case.  In addition, given the 
apparent conflict of opinions concerning the nature and 
severity of the veteran's disability, an examination by an 
examiner who was not previously examined the veteran would be 
appropriate.  

The Board also observes that the veteran was awarded Social 
Security benefits in October 1991.  A copy of the decision 
awarding benefits and supporting medical evidence, however, 
does not appear to have been made a part of the claims file.  
Such evidence, if available, should be obtained.  

Therefore, the Board remands this case for the following 
development:

1.  The RO should obtain a copy of the 
decision of the Social Security 
Administration (SSA) granting the veteran 
disability benefits effective May 1991, 
as well as any medical evidence utilized 
by the SSA in rendering that decision. 

2.  The veteran should be afforded an 
examination for the purpose of 
ascertaining the severity of post-
traumatic stress disorder in the veteran 
by a psychiatrist who has not previously 
treated or examined the veteran.  The 
examiner should indicate whether the 
veteran meets the criteria for post-
traumatic stress disorder, and the 
examiner is requested to provide complete 
clinical findings, including all findings 
necessary to evaluate the severity of 
post-traumatic stress disorder, if 
present.  The examiner should also 
identify any other psychiatric disorders 
present and correlate clinical findings 
to a diagnosed disorder.  The examiner's 
findings should include findings 
concerning the level of social isolation 
the veteran experiences as a result of 
post-traumatic stress disorder and any 
effect on social and industrial 
adaptability that the veteran experiences 
as a result of post-traumatic stress 
disorder.  The examiner should 
specifically indicate whether the 
veteran's post-traumatic stress disorder 
renders him unable to obtain or retain 
employment.  The examiner is requested to 
provide a GAF evaluation predicated 
exclusively upon the level of impairment 
attributable to post-traumatic stress 
disorder.  The examiner's report should 
include an explanation of the 
significance of the GAF evaluation 
assigned.  The examiner should render an 
opinion only after a review of the claims 
file and should address any reports in 
the claims file which are inconsistent 
therewith.  The claims file must be made 
available to the examiner for review.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefit sought is not granted, the 
appellant should be furnished a supplemental statement of the 
case, and be afforded the appropriate time period to respond 
before the record is returned to the Board for further 
review.  


The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

